Citation Nr: 1712796	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-25 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral diabetic retinopathy, with bilateral macular edema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, an April 2008 rating decision granted service connection for peripheral neuropathy of each upper extremity; bilateral diabetic macular edema, as part of the Veteran's bilateral diabetic retinopathy; and for erectile dysfunction.  The RO also denied service connection for hypertension and fatigue.  Also, in a December 2014 rating decision, the RO denied an increased rating for diabetes mellitus.  

A December 2014 rating decision granted service connection for fatigue, as part of the Veteran's diabetes mellitus.  That rating action represents a full grant of the benefit sought with respect to that issue; it is not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977).  

In June 2015 the Veteran testified before the undersigned Veterans Law Judge at a videoconference.  A transcript thereof is of record.  

An August 2015 Board decision dismissed claims for service connection for hypertension, to include as secondary to diabetes mellitus; an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy; an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy; and an initial compensable rating for erectile dysfunction because the Veteran had withdrawn those claims.  At that time the issue of a rating in excess of 20 percent for diabetes mellitus was remanded because in February 2015 the Veteran had filed a Notice of Disagreement (NOD) to the December 2014 rating decision which denied that claim but no Statement of the Case (SOC) had been issued.  The claim for a compensable rating for bilateral, diabetic retinopathy, with bilateral macular edema, was remanded to obtain VA and private records, as well as to afford the Veteran a VA examination for testing of his field of vision.  

A May 2016 rating decision granted an increase evaluation for the bilateral diabetic retinopathy with bilateral macular edema from a zero percent rating to 30 percent, effective October 24, 2007.  The Veteran has not disagreed with the effective date of that grant and, so, that matter is not before the Board; however, the rating assigned remains in appellate status.  

An October 2016 rating decision granted an increase from an 80 percent disability rating for diabetic nephropathy with intermittent orthostatic hypotension (claimed as chronic renal disease), to 100 percent effective November 4, 2015; and also granted special monthly compensation (SMC) based on housebound (HB) criteria effective November 4, 2015.  A noncompensable rating for service-connected gastroparesis (claimed as ICD-9-cm 536.3) was confirmed and continued, as was basic eligibility to Dependents' Educational Assistance (DEA) benefits.  The Veteran has not expressed disagreement with any of these determinations and, so, these matters are not before the Board.  

As noted, in February 2015 the Veteran filed an NOD to the December 2014 rating decision, citing the date of the notification letter of February 2, 2015, which denied a rating in excess of 20 percent for diabetes mellitus, with fatigue.  The case was remanded for the issuance of an SOC, and this was done on March 29, 2016.  The Board remand instructed that the Veteran was to be advised "of the time period in which to perfect his appeal.  If the Veteran perfect[ed] his appeal in a timely fashion, [] return the case to the Board for its review, as appropriate."  The SOC informed the Veteran that to complete his appeal "you must file a formal appeal" and the appropriate form, VA Form 9, was enclosed.  He was informed that it had to be filed with the RO within 60 days of the March 29, 2016 SOC or within the remainder, if any, of the one-year period from the date of the letter notifying him of the rating action being appealed.  

However, no VA Form 9, or equivalent, has been filed within the time limits specified.  Since the 2015 Board decision the only correspondence from the Veteran or his representative addressing the issue of the proper rating for service-connected diabetes mellitus, with fatigue, has been the January 2017 Appellant's Post-Remand Brief, and this was not in the time limits required to perfect an appeal as to this issue.  Also, no additional evidence was received necessitating the issuance of a Supplemental SOC (SSOC).  Accordingly, the matter of the appropriate disability rating for diabetes mellitus, with fatigue, had not been perfected for appellate review and is not before the Board.  See generally 38 C.F.R. §§ 20.202, 20.302(b), 20.304.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

The diabetic retinopathy with macular edema is not manifested by incapacitating episodes; central visual acuity is not worse than 20/70 in each eye; and the Veteran's remaining field of vision is between 31 and 45 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral diabetic retinopathy, with bilateral macular edema are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, 4.75, 4.76, 4.76a, 4.77, Diagnostic Code 6006 - 6080 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by OR letter in March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, the Veteran's service treatment records (STRs), records from the Social Security Administration (SSA), and VA treatment records are on file, including up-to-date VA outpatient treatment (VAOPT) records, as requested in the 2015 Board remand.  

By RO letter of March 31, 2016, the RO requested that the Veteran execute and return the needed release to allow the RO to obtain records from the Druid City Hospital, pursuant to the 2015 Board remand.  However, the Veteran never executed and returned the release.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

On file are reports of VA examinations of the Veteran.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The Board finds that the VA examinations are adequate for rating purposes as they were premised on a review of the record, an interview and recording of the Veteran's medical history, and a physical examination.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Moreover, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Additionally, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Accordingly, the Board finds that VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) - (e); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development having been accomplished, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

 On VA examination in February 2013 the Veteran's claim file and computerized medical records were reviewed.  His uncorrected distant visual acuity was 20/200 in the right eye and 20/80 in the left eye.  His uncorrected near visual acuity was 20/200 in the right eye and 20/250 in the left eye.  Testing of his visual fields was not conducted.  The Veteran reported that at times he would have pain in either eye, like a lingering dull ache in the back of the eye.  He reported that this affected his employment as a machine operator.  He had had past injections in each eye.  He had also had laser treatment on each eye.  

In a Disability Benefits Questionnaire (DBQ) in September 2014 the Veteran's uncorrected distant visual acuity was 20/50 in each eye, correctable to 20/40 or better in each eye.  His uncorrected near visual acuity was 20/100 in each eye, correctable to 20/40 or better in each eye.  He did not have anatomical loss, light perception only, or extremely poor vision or blindness in either eye.  He did not have diplopia (double vision).  Testing of his visual fields was not conducted but it was reported that he had contraction of visual fields in each eye due to extensive laser scarring to surgically stabilize his retinopathy.  On physical examination he had scattered diabetic hemorrhages and clinically significant macular edema in each eye.  He had fibrosis and questionable "traction" from proliferative diabetic retinopathy in each eye.  He had extensive laser scarring in each eye from proliferative diabetic retinopathy in each eye.  He had not had any incapacitating episodes in the past 12 months attributable to his eye condition.  It was further reported that the condition did not impact his ability to work.  The impressions were proliferative diabetic retinopathy, which was clearly a result of service-connected diabetes; and macular edema which was also was clearly a result of service-connected diabetes.  

At the June 2015 videoconference the Veteran testified that he continued to be evaluated by VA optometrists and retinal specialists.  He wore prescription lenses and took eye drops daily due to dry eyes.  He had difficulty transitioning between light and dark, and from darkness to light.  He did not drive at night.  He had narrowing of his field of vision.  He had blurred vision on occasions and, at times double vision.  He had had laser surgery on his eyes at least five times, in an effort to prevent a retinal detachment.  He had had injections (of Avastin) in each eye.  

On VA optometry evaluation on October 22, 2015 the Veteran was informed that his peripheral vision changes were due to retinal scarring from past laser treatment (for retinal detachment).  He had not noticed any changes in his vision since his last visit, in February 2105, but he still had difficulty adapting from light to dark.  

Additionally obtained VA outpatient treatment (VAOPT) records show that on annual diabetic ophthalmic evaluation on April 12, 2016 it was reported that photos of both eyes at that examination revealed new neovascularization.  The Veteran denied any changes since his last visit.  He was satisfied with his current prescription lenses.  The diagnoses included presbyopia with astigmatism, bilaterally.  

On VA diabetic ophthalmic evaluation in May 2016 the Veteran's uncorrected distant visual acuity was 20/40 or better in the right eye and 20/100 in the left eye, correctable to 20/40 in each eye.  His uncorrected near visual acuity was 20/70 in the each eye, correctable to 20/40 or better in each eye.  He did not have anatomical loss, light perception only, or extremely poor vision or blindness in either eye.  He did not have diplopia (double vision).  Visual field testing was performed.  He had preoperative cataract in each eye.  He had retinopathy and maculopathy as well as past retinal hemorrhage in each eye, and in the past he had had a detached retina in the right eye.  

It was reported that he had not had had any incapacitating episodes attributable to any eye condition in the past 12 months.  However, his eye condition did impact his ability to work because he would have difficulty with tasks that required excellent peripheral vision, like a machine operator or an air traffic controller.  The retinal laser procedures the Veteran had in each eye could also cause decreased night vision.  He reported difficulty transitioning from light to dark.  A decrease in night vision would make it difficult for the Veteran to perform work in low light conditions, such as a truck driver, delivering at night or a night watchman.  

It was reported that the Veteran had proliferative diabetic retinopathy of both eyes, status post laser treatment with pan-retinal photocoagulation of both eyes.  He was currently stable with no active neovascularization in either eye.  He had had diabetic macular edema in both eyes in the past, status post treatment with intravitreal Avastin injections in both eyes, and focal laser treatment of both eyes, but he was currently stable.  The current level of severity of his service-connected disability was moderately severe, based upon his symptoms, the current stable findings, treatment required to stabilize the constriction, and the peripheral vision decrease from the pan-retinal photocoagulation.  

Testing of the Veteran's visual fields revealed that in the left eye a normal field of vision temporally is 85 degrees and the examination showed 20 degrees.  Normal vision down temporally was 85 and the examination showed 65 degrees in the left eye.  The normal field of vision down was 65, and 55 degrees was shown.  Vision down nasally was normally 50 degrees and the examination showed the Veteran's was 50 degrees.  Normal vision nasally was 60 and the examination showed 49 degrees.  Up nasally was normally to 55 degrees and the examination revealed it was to 50 degrees.  The normal field of vision up was 45 degrees, and the examination showed it was to 30 degrees.  The field of vision up temporally was normally to 55 degrees and the examination showed it was to 23 degrees.  Thus, the total remaining visual field for the left eye was 342.  When this number was divided by the eight directions, rounded up, the average contraction is obtained.  The left eye showed an average contraction to 42.75 degrees.  

In the right eye, the Veteran's temporal vision was to 60 degrees.  Down temporal vision was to 32 degrees.  Vision down was to 50 degrees.  Down nasally was to 50 degrees.  Vision nasally was to 25 degrees.  Up nasally, was to 18 degrees.  Vision up was to 11 degrees.  Vision up temporally was to only 19 degrees.  The total remaining visual field for the right eye is 265.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The right eye showed an average contraction to 33.125 degrees.  The examiner stated that each eye could be rated based on an equivalent visual acuity of 20/70.  

General Rating Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim). 

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).   

Bilateral Diabetic Retinopathy With Bilateral Macular Edema Rated 30 percent Disabling

The Veteran's diabetic retinopathy and macular degeneration are rated under 38 C.F.R. § 4.79, Diagnostic Code 6006 (retinopathy or maculopathy).  The General Rating Formula for Diagnostic Codes 6000 through 6009 provides that the disability is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A note to the General Rating Formula states that for VA purposes an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provides.  

Under the General Rating Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks, during the past 12 months; 20 percent rating when the incapacitating episodes have a total duration of at least 2 weeks, but less than 4 weeks; 40 percent when the incapacitating episodes have a total duration of at least 4 weeks, but less than 6 weeks; and 60 percent when the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  

Here, there is no evidence, and it is not contended, that the Veteran has ever been prescribed bed rest and treatment by a physician or other healthcare provides because of a period of acute symptoms.  

With respect to central visual acuity, the Veteran's correctable distant visual acuity is not worse than 20/40 in each eye, which under the Rating Schedule does not warrant a compensable disability evaluation.  In other words, with respect to central visual acuity, correctable visual acuity in one eye of 20/40 with correctable vision in the other eye of 20/40 warrants a noncompensable evaluation.  

Even if the left eye was rated based on an equivalent visual acuity of 20/70 and the right eye rated on an equivalent visual acuity of 20/70, as suggested by the 2016 VA examiner, under the Rating Schedule this would warrant no more than the current 30 percent disability rating.  

Thus, the appropriate evaluation is to be made on the basis of impaired field of vision.  Visual field evaluation results must be recorded on a standard Goldman chart, and that the Goldman chart must be included with the examination report.  See 38 C.F.R. § 4.77.  In conducting an ophthalmological examination an examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldman equivalent that was used.  See Table III in 38 C.F.R. § 4.76(a) for the normal extent (in degrees) of the visual fields at the 8 principal meridians (45 degrees apart).  When the examiner indicates that additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldman III stimulus size.  Id.  The examination report must then include the tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldman III stimulus size.  Id.  See 38 C.F.R. § 4.79, Diagnostic Code 6080.  

Here, bilateral concentric contraction of visual field with remaining field of vision between 31 to 45 degrees warrants a 30 percent evaluation.  To warrant the next higher rating of 50 percent there would have to be a remaining field of vision between 6 to 15 degrees in each eye.  However, this is not shown in this case.  

Based on the foregoing, the Board concludes the preponderance of the evidence establishes that an evaluation predicated upon testing of the Veteran's field of vision as well as central visual acuity, and even based on incapacitating episodes a higher evaluation for diabetic retinopathy and macular edema is not warranted.  

Also, while the Veteran testified that he sometimes had double vision, none of the examinations confirmed that he had diplopia (double vision).  Thus, a separate compensable rating based on diplopia under 38 C.F.R. § 4.80, Diagnostic Code 6090, is not warranted.  


Accordingly, the Board concludes that the Veteran is not entitled to a schedular rating in excess of 30 percent.  For all of the foregoing reasons, the Board finds that during this appeal the service-connected bilateral, diabetic retinopathy, with bilateral macular edema has not been more than 30 percent disabling, so there is no basis for staged rating of the service connection psychiatric disability. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) it was held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Id.  The Court also found that in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only any service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Id. at 496.  Here, the only service-connected disability as to which the appropriate disability rating is in appellate status is the service-connected bilateral, diabetic retinopathy, with bilateral macular edema.  Thus, consideration is not to be given in this case to the impact of the Veteran's other service-connected disabilities.  Moreover, no exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions has been presented.  Thus, referral for extraschedular consideration based on the collective impact of multiple disabilities is not warranted.  

Next, the Board turns its attention to a recent holding by the Court in Doucette v. Shulkin, No. 15-2818, slip op. at 3 and 4 (U.S. Vet. App. Mar. 6, 2017) (precedential panel decision).  Therein, it was held that unlike a majority of the conditions in VA's Rating Schedule the rating criteria for hearing loss do not list any specific symptoms or functional effects.  The same is true as to the ratings for decreased vision.  In Doucette, No. 15-2818, slip op. at 3 and 4 (U.S. Vet. App. Mar. 6, 2017), the Court stated that on their face, the rating criteria schedule, do not otherwise account for other functional effects (as to hearing loss).   If there is evidence of such symptoms, the Board must explain whether the rating criteria contemplate the functional effects of those symptoms.  Doucette, Id. at 5 and 8.  

In Doucette, Id., it was held that the rating criteria for decreased hearing loss contemplate the functional effects thereof.  The same is true here, i.e., the rating based on impaired vision contemplates the functional effects of diminished vision.  

With respect to the first prong of Thun, the Veteran specifically reported having difficulty in transitioning between areas of light and dark.  However, a recent examiner noted that this was due to a decrease in the Veteran's visual fields due to his past laser surgery.  A rating predicated upon decreased visual field encompasses such disability.  

Accordingly, the Board finds that the Veteran has not established that his bilateral, diabetic retinopathy, with bilateral macular edema presents such an exception or unusual disability picture as to render the Rating Schedule inadequate for assigning an appropriate disability evaluation.  And all of this is particularly true in light of the fact that the Rating Schedule provides for disability evaluations from 30 percent, as is currently assigned, up to 100 percent disability, should the Veteran's service-connected hearing loss eventually progress to the point that a compensable disability rating is warranted.  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

In reaching all of these determinations, the Board has considered the doctrine of granting the benefit of the doubt to the Veteran but does not find the evidence is approximately balanced such as to warrant its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence is against the claim for a rating in excess of 30 percent for bilateral, diabetic retinopathy, with bilateral macular edema and, thus, there is no doubt to be resolved in favor of the Veteran.  


ORDER

Entitlement to a rating in excess of 30 percent for bilateral, diabetic retinopathy, with bilateral macular edema is denied.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


